DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 and 22 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In both claims 1 (method) and 22 (device) , why provides two modes of transmission (first mode using first modulation schme and second mode using second modulation scheme) to select from when only the first modulation scheme (associated with the first transmission mode) is selected for data transmission?
	On the contrary, for comparison purposes, it makes sense when claim 18 discloses data transmission using one of the modulation schemes for data transmission, the selected modulation scheme is based on the mode selected by the controller based on logic levels for signal transmission.
	Bottom line is, why is the step for selecting the mode needed when only the first mode is used (claims 1 and 22)?
	Appropriate correction/clarification is required in order to overcome this type of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 22 – 30 is/are rejected under 35 U.S.C. 103 as being obvious over Hasbun et al. (US 2019/0102298).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 1 and 22, Hasbun et al. disclose a method, comprising: 
identifying, at a device, a data symbol comprising a first bit and a second bit for transmission (see para 0061 – 0063, 0068 – 0070, bits of data); 
selecting, from a first mode that comprises transmitting using a first modulation scheme having two logic levels and a second mode that comprises transmitting using a second modulation scheme having four logic levels, the first modulation scheme associated with the first mode for the transmission (identifying first data to be communicated to a first memory die 810, wherein a memory controller 110 may control a multi-symbol signal component 135 so that different signals are modulated using different combinations of modulation schemes, frequencies, or both; and determining a modulation scheme for the data, wherein the first data may be modulated using a multi-symbol modulation scheme (e.g., PAM) or binary-symbol modulation scheme (e.g., NRZ), which may correspond to a multi-level and a binary-symbol signal, respectively, and wherein a first signal 410 may be a binary-symbol signal configured with two levels, and a second signal 415 encoded with a PAM scheme may be a PAM4 signal configured with four signal levels (see paragraphs [0045], [0069]-[0070], [0114]-[0115]; and figures 3-4, 7-8).).
Hasbun et al. disclose the method/device shown above except further transmitting the data symbol via a signal modulated by the first modulation scheme based at least in part on selecting the first modulation scheme for the transmission.
However, Hasbun et al. disclose alternative approach (see claim 1: "communicating
using a first signal modulated using a first modulation scheme at a first frequency, the first modulation scheme having a first number of levels").
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention, to arrive at the matter defined by claim 1 based on the prior art as provided, using binary mode of transmission for compatibility advantage.

	Regarding claims 2 and 4, (see paragraphs [0090]-[0091], [0095]; and figures 8-9: "the memory device may include a user-programmable mode register to indicate which mode or configuration the memory device is to operate. In some instances, the memory device may include pin (held high or low) to indicate which mode or configuration the memory device is to operate. In some instances, different in-situ triggers may be used to determine the mode or configuration", "the I/O interface 820 may be configured to modulate the signals using a binary-level modulation scheme. A binary-level modulation scheme is a modulation scheme having two symbols or signal levels", and "the I/O interface920 may be configured to couple the two pins 950, 955 together and communicate signals that are modulated using a multi-level modulation scheme").

Regarding claims 3, 7 and 8, (see paragraphs [0069]-[0070]; claim 1; and figures 3-4: "selecting a second modulation scheme different from the first modulation scheme based at least in part on the determined operating parameter, the second modulation scheme having a second number of levels different from the first number of levels; and communicating using a second signal modulated using the second modulation scheme", "the first signal 410 may be a binary-symbol signal configured with two levels", and "An example of the second signal 415 encoded with a PAM scheme may be a PAM4 signal configured with four signal levels").

Regarding claims 5 and 6 (see claim 30: "a clock circuit configured to generate a first clock rate and a second clock rate, wherein the memory controller is configured to: communicate the first signal at the first clock rate; and communicate the second signal at the second clock rate based at least in part on the determined operating parameter").

Regarding claim 9 (see paragraphs [0034], [0036]: "And because lower frequencies may consume less power, a device may increase frequency when the device's available power supply is high, and decrease frequency when the device's available power supply is low" and "Because different modulation schemes provide different bandwidths, and may consume different amounts of power, selecting between modulation schemes may allow a device to more closely match target metrics, demands, or requests").

Claims 22 – 30 are also rejected based on grounds for the rejection of claims 1 – 9 above.

Claims 18 – 21 is/are rejected under 35 U.S.C. 103 as being obvious over Hasbun et al. (US 2019/0102298) in view of Hollis (2019/0287583).
Regarding claim 18, Hasbun et al. (US 2019/0102298) disclose an apparatus, comprising: 
an array of memory cells (any one of memory die 105, fig. 1, inherent including memory an array of memory cells); 
a transmission path configured to couple the array of memory cells to a bus associated with the apparatus (referred to as internal signal path 115 configured to communicate internal signals that represent data between a memory controller 110 and one of more of the memory dies 105);
a controller coupled with the transmission path and configured to select between a first modulation scheme having two logic levels for transmitting a signal and a second modulation scheme having four logic levels for transmitting the signal memory controller 110 is configured to control a multi-symbol signal component 135 so that different signals are modulated using different combinations of modulation schemes for example, the memory controller 110 may control the multi-symbol signal component 135 so that a first signal sent to memory die(s) 105 is modulated using a first modulation scheme (e.g., a modulation scheme with first number of levels (two levels)) and a second signal sent to memory die(s) 105 is modulated using a second modulation scheme (e.g., a modulation scheme with a number of levels (four levels) different than that of the first modulation scheme) (see paragraphs [0038], [0045], [0069]-[0070]; and figures 1, 3-4).
Hasbun et al. disclose the apparatus as shown, except a mode register coupled with the controller and configured to store a value indicating that the apparatus is configured to transmit data symbols across the transmission path according to the first modulation scheme having the two logic levels or the second modulation scheme having the four logic levels.
This feature is taught by Hollis (see paragraphs [0090]-[0091], [0095]; and figures 8-9: "a user-programmable mode register to indicate which mode or configuration the memory device is to operate. In some instances, the memory device may include pin (held high or low) to indicate which mode or configuration the memory device is to operate. In some instances, different in-situ triggers may be used to determine the mode or configuration", "the /O interface 820 may be configured to modulate the signals using a binary-level modulation scheme. A binary-level modulation scheme is a modulation scheme having two symbols or signal levels", and "the I/O interface 920 may be configured to couple the two pins 950, 955 together and communicate signals that are modulated using a multi-level modulation scheme").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the prior arts as shown, so that target data rate can be achieved.

Regarding claim 19, Hasbun et al. also disclose the apparatus of claim 18, further comprising a transmitter coupled with the transmission path and the controller and configured to transmit, via the transmission path, the signal modulated by a modulation scheme selected from the first modulation scheme and the second modulation scheme (see paragraphs [0038], [0045]; and figure 1: "Each internal signal path 115 may be configured to communicate internal signals (e.g., binary-symbol signals, multi-symbol signals) that represent data between the memory controller 110 and one or more of the memory dies 105" and "the memory controller 110 may control the multi-symbol signal component 135 so that a first signal sent to memory die(s) 105 is modulated using a first modulation scheme (e.g., a modulation scheme with first number of levels) and a second signal sent to memory die(s) 105 is modulated using a second modulation scheme").

As per claims 20 and 21, Asbun et al. also disclose the apparatus of claim 18, wherein the apparatus comprises a circuit coupled with the transmission path and configured to convert a signal from a parallel signal to a serial signal (claim 20), or wherein the apparatus comprises a circuit coupled with the transmission path and configured to convert a signal from a serial signal to a parallel signal (claim 21) (see paragraph [0081] and figure 5: "the memory controller 505 may include the serializer/deserializer 520").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 4, 2022